Citation Nr: 1529752	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  11-11 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a neck injury. 


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970, from June 1975 to March 1982, and from March 1987 to February 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The March 2011 substantive appeal addressed multiple disorders as adjudicated in the November 2009 rating decision.  However, in October 2011, the Veteran's attorney withdrew the appeal as to the issues of nephrolithiasis, bilateral hearing loss, left pinky toe scar, and hypertension.  In a November 2013 rating decision, the RO granted service connection for posttraumatic stress disorder and assigned a 70 percent evaluation effective from July 23, 2008.  Thus, the aforementioned claims are no longer in appellate status, and no further consideration is necessary.

The Veteran was initially represented by Disabled American Veterans.  In March 2011, the Veteran changed representation to attorney Jan Dils.  The Veteran revoked Ms. Dils' representation in September 2012 and the Veteran has not appointed another representative to assist him in his claim.  

In the March 2011 substantive appeal, the Veteran requested a Board hearing at a local office; however, in a September 2014 written submission, the Veteran withdrew his request. 

In October 2011, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of the hearing is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this Veteran's claim should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

Remand is necessary to obtain an addendum opinion regarding the etiology of the Veteran's neck disability. 

The Veteran has asserted that the onset of his neck pain was in April 1969 as a result of a hard landing from a parachute jump.  Service treatment records document that the Veteran complained of a sore neck following a parachute landing.  His current symptoms include limited range of motion, the need to support his head, ongoing pain, and fatigue.  He reports that the symptoms have been ongoing since the initial in-service injury.  See AOJ hearing transcript at 2-4.  

The Veteran was afforded a VA examination in October 2010 during which the diagnosis was degenerative disc disease of the cervical spine.  The examiner opined that the Veteran's degenerative disc disease was not caused by or aggravated by military service, stating that no chronic neck disability was established in military service, an in-service physical examination conducted many years later revealed a normal spine, and there was no continuity of care related to the neck since the injury. 

The Board finds that the medical opinion is inadequate because the rationale was based on the absence of a chronic in-service disability in addition to the Veteran's failure to seek continuous medical care following the initial injury.  The examiner did not consider the Veteran's lay history with respect to continuing neck pain since the documented in-service neck injury.  

In addition, during the AOJ hearing, the Veteran reported that Dr. K. from the Charlotte, North Carolina VA Community Based Outpatient Clinic (CBOC) told him that his degenerative disc disease of the cervical spine may be related to the 1969 injury.  See AOJ hearing at 3.  Therefore, the AOJ should ensure that all VA medical records are associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Based on the foregoing, the Board finds that an addendum medical opinion is necessary to determine the nature and etiology of the Veteran's current degenerative disk disease of the cervical spine.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, including records from Charlotte CBOC- Salisbury VA Medical Center.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

3.  After any additional records are associated with the claims file, obtain an addendum opinion from the October 2010 VA examiner, or, if that examiner is unavailable, to another suitably qualified examiner for a clarifying opinion regarding the etiology of the Veteran's degenerative disk disease of the cervical spine.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay statements.  An explanation for all opinions expressed must be provided. 

For each cervical spine diagnosis identified, he or she should state whether it is at least as likely as not (a 50 percent or greater probability) that it manifested during service, or is otherwise causally or etiologically related to his military service, including his alleged symptoms therein and since that time.  

In rendering the opinion, the examiner must consider that Veteran has been awarded a Parachute Badge and the Veteran's occupational duties included radio operator, squad leader, and platoon sergeant.  Finally, for the purposes of the opinion, the examiner must presume that the Veteran has experienced some neck pain symptoms since separation from active service, despite not seeking treatment.  

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

